* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION

(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT OF SELECTED PORTIONS OF THIS
EXHIBIT. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS
EXHIBIT AND HAVE BEEN FILED SEPARATELY

WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED BY “**REDACTED**”.

Exhibit 10.1

AMENDED AND RESTATED LICENSE AGREEMENT

THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is made by and
between PA LLC, a Delaware limited liability company, having its principal place
of business at 1901 S. Harbor City Boulevard, Suite 300, Melbourne, Florida
32901, f/k/a PetroAlgae, LLC (“PA”), and ASESORIAS E INVERSIONES QUILICURA S.A.,
a corporation organized and existing under the laws of the Republic of Chile,
having its principal place of business at Avenida del Parque 4680, Office 201,
Huechuraba, Santiago, Chile (“Licensee”). This Agreement is entered into as of
October 25, 2011.

RECITALS

A. PA has developed and is developing the Licensed Technology (defined below)
for use in the proprietary production system referred to as the PA System to be
commercialized in a “Unit” as defined below. The full Unit will be constructed
in a series of growth, harvesting and processing modules, as more specifically
described in a detailed technical description of the Licensed Technology is
attached hereto as Exhibit “A”.

B. Licensee and PA desire to commercially utilize the Licensed Technology
through a royalty-bearing license from PA to use the Licensed Technology in the
Territory (as defined in Section 1.26).

C. Licensee will construct and operate a Unit to grow, harvest and process
micro-crops intended to produce high value protein concentrate and a biomass
that can be used as a fuel feed stock or as animal feed. The Unit and its
operation utilizes and incorporates the Licensed Technology. The parties have
agreed to a three (3) phase process to complete construction of a fully
operational Unit using the PA System: (i) the Preliminary Phase (as hereinafter
defined); (ii) Phase I; and (iii) Phase II (as hereinafter defined).

D. The parties previously entered into a License Agreement dated November 10,
2010 (“Original License”) which the parties desire to amend and restate in this
Amended and Restated License Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties hereby agree as follows:

AGREEMENT

1. DEFINITIONS

1.1 “Affiliate” shall mean any corporation or other business entity which
controls, is controlled by or is under common control with Licensee. For
purposes of this definition, “control” shall mean beneficial ownership (direct
or indirect) of at least 51% of the outstanding stock or other voting rights
entitled to elect directors (or in the case of an entity that is not a
corporation the election or appointment of the corresponding managing authority)
and to exercise control over the management of such company; provided, however,
that in any country where the local law shall not permit foreign equity
participation of at least 51%, then an “Affiliate” shall include any company in
which Licensee shall own or control, directly or indirectly, the maximum
percentage of such outstanding stock or voting rights permitted by local law and
otherwise exercises control over the management of such company.



--------------------------------------------------------------------------------

1.2 “Business Days” shall mean days on which banks and securities firms in New
York, NY are customarily open for business.

1.3 “Design Change” shall mean any material change, as determined by PA in its
sole discretion, to any plan, drawing, specification, configuration, biological
organism, chemical formulation or other embodiment of the Licensed Technology.

1.4 “Field-of-Use” shall mean any commercial, non-military use.

1.5 “Governmental Official” shall mean any officer or employee of any government
within the Territory or any department, agency or instrumentality thereof, or of
any government-owned or government-controlled corporation or any public
international organization, or any person acting in an official capacity for or
on behalf of any such government or department, agency, instrumentality,
corporation or public international organization.

1.6 “Improvements” shall mean any and all improvements, alterations, variations,
updates, design changes, modifications and enhancements made, developed, or
discovered in connection with or relating to the Licensed Technology or the PA
System or any other PA intellectual property.

1.7 “Licensed Patents and Intellectual Property” shall mean those patent
applications listed in Exhibit “B”, and any patents or patent applications
claiming priority through the patent applications listed in Exhibit “B”,
including provisional, non-provisional, continuation, divisional, substitution,
continuation-in-part, issued and reissued applications, filed in the United
States, foreign jurisdictions, regional patent offices or organizations, and/or
under international conventions and/or treaties including but not limited to the
Paris Convention, the Patent Cooperation Treaty (PCT), and the International
Union for the Protection of New Varieties of Plants (UPOV).

1.8 “Licensed Products” shall mean any animal feed, biomass, protein
concentrate, fuel, or other saleable product or item produced by or on behalf of
Licensee, or any of its Affiliates, or any unauthorized party related to
Licensee, or its Affiliates using the Licensed Technology (whether produced as a
product, ingredient, component for another product or otherwise).

1.9 “Licensed Technology” shall mean any and all Licensed Patents and
Intellectual Property, trade secrets, copyrights, technological and product
know-how (including, without limitation, such know how as described on the
attached Exhibit “A”), biological matter, or other technology or information
possessed by PA which relates to or is connected with the PA System.
Notwithstanding the foregoing, the Licensed Technology shall not include the PA
Software or any other software or computer programs connected with the PA
System.

 

2



--------------------------------------------------------------------------------

1.10 “License Turnover Package” shall mean and consist of a set of documents and
information containing certain technical details required for the planning,
construction, and operation of the Unit, including without limitation technical
details related to the PA Software, and certain services and other forms of
support to assist with the planning, construction, and operation of the Unit as
referenced in Section 5.2 and as more fully detailed in Exhibit D.

1.11 “License Term” shall mean that period beginning on the Phase I Start Date
and expiring twenty (20) years thereafter. Licensee shall have the option to
extend the License Term for an additional subsequent ten (10) year period.

1.12 “Net Sales” shall mean the total of the gross revenue received by Licensee,
or its Affiliates or any unauthorized party, from the export, sale, use,
distribution, or other disposition or transfer of Licensed Products; provided,
however, that Net Sales be computed by reducing gross revenue by (i) reasonable
discounts actually allowed, customary in the trade for quantity purchases, cash
payments, prompt payments, and to wholesalers and distributors (provided that,
unless waived by PA in writing in advance, such reductions shall not exceed 10%
of the highest sale price charged to other customers), (ii) customary prepaid
freight and insurance, and (iii) customs duties, sales taxes, or other
governmental charges actually paid in connection with sales of Licensed Products
(but excluding any form of income taxes). Any adjustment to Net Sales resulting
from returns of Licensed Products sold shall only be applied as an adjustment to
Net Sales in succeeding periods. If a Licensed Product is distributed or
invoiced for a discounted price substantially lower than customary in the trade
or distributed at no cost to Affiliates or otherwise, Net Sales shall be based
on the customary amount billed or the fair market value, whichever is higher,
for such Licensed Products.

1.13 “PA Improvements” shall mean any and all Improvements made by PA, whether
solely or acting jointly with others, to the Licensed Technology or the PA
System.

1.14 “PA Software” shall mean the computer programs required to operate the PA
System described on Exhibit “C”, and any updates, upgrades, improvements,
alterations, or modifications thereto.

1.15 “PA System” shall mean the PA proprietary production system using the
Licensed Technology for the growth and harvesting of micro-crops for the
production of biomass, which may be used as a fuel feedstock or animal feed, and
a protein concentrate, including a protein by-product and all related
intellectual property in or related to the system.

1.16 “Phase I Budget” shall mean the budget for the total cost of engineering,
procurement and construction for Phase I as described in Section 5.1.

1.17 “Phase I and II License” shall mean the license to the PA System and
Licensed Products for use in the construction, operation and commercial
production of Licensed Products using the Unit as described and limited in
Section 5.2.

 

3



--------------------------------------------------------------------------------

1.18 “Phase I Start Date” shall mean the date fifteen (15) days after the
Preliminary End Date.

1.19 “Preliminary Data Package” shall mean a data package of design and
operational information for the construction and operation of a Preliminary Unit
which shall consist of a front-end engineering design (“FEED”) package for a
Preliminary Unit (which shall include, without limitation, general facility
drawing, piping & instrumentation diagrams, power & electrical system diagrams,
and a control system design for the Preliminary Unit).

1.20 “Preliminary End Date” shall mean the date set by PA and Licensee for the
expiration of the Preliminary Term in the agreement to proceed to Phase I as
further described in Section 2.2.2.

1.21 “Preliminary Phase” shall mean the construction and operation of a
Preliminary Unit by Licensee as described in Section 4 in accordance with the
design documents provided by PA.

1.22 “Preliminary Phase Fee” shall mean the license fee to be paid by Licensee
to PA for the license to the PA System and Licensed Technology in the amount
noted in Section 3.1.1.

1.23 “Preliminary Phase License” shall mean the license as described in
Section 4.3 to construct and operate the Preliminary Unit in the Preliminary
Phase.

1.24 “Preliminary Term” means the period running from the Effective Date until
the Preliminary End Date (as hereinafter defined), unless this Agreement is
terminated prior thereto or is extended by the written mutual agreement of the
parties hereto.

1.25 “Preliminary Unit” means a facility comprised of an open bio-reactor of
approximately three-quarters of a hectare (0.75 hectares) in area located upon a
sufficiently large site to enable the construction and operation of the
bio-reactor and the growth and harvesting of micro-crops of lemna which utilizes
and incorporates the Licensed Technology during the Preliminary Phase.

1.26 “Territory” shall mean the jurisdictional territory of the countries
located on the continent of South America.

1.27 “Term” shall mean the period as defined in Section 13.1.

1.28 “Turnkey Basis” shall mean PA shall design, have constructed through a
general contractor and equip the initial Unit Increment that comprises Phase I
in exchange for payment of the Turnkey Cost identified in Section 5.1.3.

1.29 “Unit” shall mean a facility of full commercial scale containing a
bioreactor growth area of approximately five thousand (5,000) hectares (the
exact size may vary somewhat due to processing efficiency considerations or site
specific considerations). The full Unit will be constructed in a series of
growth, harvesting and processing modules.

 

4



--------------------------------------------------------------------------------

1.30 “Unit Increments” shall mean growth, harvesting and processing modules of
the PA System consisting of increments of approximately one hundred fifty
(150) hectares of open bio-reactor area that collectively as a group form a
complete Unit.

2. OVERVIEW OF PHASES

2.1 Three-Phased Process for Unit Construction. The parties have agreed to a
three (3) phase process to complete construction of a fully operational Unit
using the PA System: (i) the Preliminary Phase (as hereinafter defined);
(ii) Phase I; and (ii) Phase II (as hereinafter defined).

2.2 Preliminary Phase: Preliminary Unit.

2.2.1 Design Documents and Preliminary Phase Fee. Upon receipt of the
agreed-upon design documents described in Section 4.1 hereof, Licensee shall pay
the Preliminary Phase Fee to PA for the Preliminary Phase License and associated
services provided by PA. During the Preliminary Phase and subject to the
Preliminary Phase License, Licensee shall construct the Preliminary Unit to test
and demonstrate the growth and harvesting aspects of the Licensed Technology.

2.2.2 Acceptance of Preliminary Unit Completion. At a mutually agreed time(s)
during the Preliminary Phase, the parties shall meet to discuss the degree of
success of the Preliminary Unit’s construction, testing and operation. The
parties shall, in agreement, reflect their acceptance of its performance in
writing and set the Preliminary End Date. Neither PA nor Licensee shall
unreasonably withhold their agreement on the Preliminary Unit’s successful
construction and operation.

2.3 Proceeding to Phase I. After reaching agreement as to the successful
operation of the Preliminary Unit and agreement as to the site of Phases I and
II between the parties as described in Section 5.1.2, the parties shall proceed
to Phase I during which the first Unit Increment will be constructed by a
general contractor directed by PA. Phase I will include construction of
approximately one hundred fifty (150) hectares of growth area together with
attendant micro-crop processing equipment and facilities on a Turnkey Basis. PA
shall bill Licensee **REDACTED** on a progress basis as the Phase I facility is
constructed (“Turnkey Cost”). However, notwithstanding the foregoing, PA shall
not be responsible for the cost of acquiring, permitting or preparing the land
(i.e., as a level, buildable site) or for the cost of obtaining water,
electricity or other utilities at the site.

2.4 Phase II. After completion of Phase I, the parties will proceed to Phase II.
Phase II will include the continuous expansion of the PA System through addition
of Unit Increments including growth, harvesting and processing modules in Unit
Increments of approximately one hundred fifty (150) hectares until the system
forms a complete Unit.

 

5



--------------------------------------------------------------------------------

3. LICENSING FEES AND ROYALTIES

3.1 License Fees. The total license fees to be paid to PA under this Agreement
for the Licenses for the Preliminary Unit and Unit shall equal **REDACTED**
(“License Fees”). Royalties to be paid to PA by Licensee are in addition to the
License Fees and are identified in Section 3.2. The License Fees shall be paid
to PA by Licensee as follows:

3.1.1 Preliminary Phase Fee. Subject to the provisions of Section 4.1 below,
Licensee shall pay PA the Preliminary Phase Fee in the amount of **REDACTED**.

3.1.2 Payment Under Option and Memorandum of Understanding. Licensee previously
paid **REDACTED** to PA pursuant to the Option and Memorandum of Understanding
dated February 4, 2010, which is deemed a component of total License Fees
hereunder, but shall not reduce any future payment due under the Agreement,
including without limit, any Royalties and License Fees,.

3.2 Royalties.

3.2.1 During the License Term, Licensee shall pay a **REDACTED** royalty on any
and all Net Sales of Licensed Products generated from each and every Unit and
Unit Increment constructed during the License Term and any extensions thereto.

3.2.2 Alternative Consideration. If either Licensee, or any of its Affiliates,
desires to solicit or accept any consideration, (including without limit, any
payments, credits, rebates, deferment of payment or forgiveness of debt) for the
sale of any Licensed Product (either directly or indirectly) not in accordance
with the terms of the Net Sales as established herein, Licensee shall seek prior
written consent of PA. PA may condition or withhold its consent in its
reasonable discretion. Licensee shall not enter into any transaction with any
Affiliate that would circumvent its monetary or other obligations under this
Agreement. In the event that Licensee sells or transfers any Licensed Products
to an Affiliate of Licensee, or transfers any Licensed Products internally for
use by Licensee itself, then Net Sales for any such sale or transfer shall be
based on the customary amount billed by Licensee for any such Licensed Products
by Licensee’s customers, or the fair market value of such Licensed Products,
whichever is higher. Any dispute on any matters contained in this Section 3.2.2
(including without limitation any dispute as to the value to place on any
Licensed Products which are transferred internally or to an Affiliate of
Licensee for the purpose of calculating Net Sales), shall be resolved according
to the dispute resolution procedure contained in Section 3.5.

 

6



--------------------------------------------------------------------------------

3.2.3 In the event that Licensee sells Licensed Products to a Third Party to
whom it also sells other products or services, the price for such Licensed
Products shall not be established such that the Net Sales or alternative
consideration covered by Section 3.2.2 is below fair market value with the
intent of increasing market share or consideration for other products or
services sold by Licensee or for the purpose of reducing the amount of Royalties
and alternative consideration covered by Section 3.2.2 payable to PA under this
Agreement. If the sale of a Licensed Product under such circumstances results in
Net Sales or other consideration below the fair market value of such Licensed
Product, then the Net Sales or consideration covered by Section 3.2.2 shall be
deemed to be the fair market value for purposes of calculating payments owed to
PA under this Agreement. The parties acknowledge that Licensee currently
possesses and/or may pursue access to other intellectual property rights that
are not covered by this Agreement. Sale of any product that does not qualify as
a Licensed Product will not create any royalty obligation under this Agreement.

3.3 Taxes. The parties agree to negotiate in good faith and take commercially
reasonable actions to allow for the minimization of taxes, including without
limitation any withholding taxes.

3.4 Payments.

3.4.1 Method of Payment. All payments will be paid to PA in U.S. dollars by
check or wire transfer of immediately available funds, as directed by PA in
writing. The remittance of Royalties payable on Net Sales outside the United
States shall be payable to PA in United States Dollar equivalents at the rate of
exchange of the currency of the country from which the royalties are payable, as
quoted in The Wall Street Journal for the last business day of the reporting
period for which the Royalties are payable. If the transfer of, or the
conversion into, or payment of, the United States Dollar equivalents of any such
remittance in any such instance is not lawful or possible, the payment of such
part of the Royalties as is necessary shall be made by the deposit, in the
currency of the country where the sale was made on which the Royalty was based
to the credit and account of PA or its nominee in any commercial bank or trust
company of PA’s choice, prompt written notice of which shall be given by
Licensee to PA.

3.4.2 Licensee shall be responsible for payment of all bank transfer charges,
taxes, duties and other charges imposed by any taxing authority (other than PA’s
income taxes) in connection with any payments, License Fees or other fees, or
Royalties paid by Licensee to PA; provided, however that Licensee shall not be
required to pay any United States Federal or State income taxes assessed on any
amounts received by PA.

 

7



--------------------------------------------------------------------------------

3.4.3 Royalty Payment Timing. Royalties payable under Section 3.2 hereof shall
be paid monthly, in arrears, to PA within fifteen (15) days of the end of each
month in which such royalties are incurred.

3.5 Royalty Dispute Resolution Process. In the event that Licensee and PA do not
agree regarding whether the sale of products or services is within the scope of
any Royalty or payment obligation herein, the following dispute resolution
procedures shall apply: (1) Either party can raise a dispute as to a sale, a
royalty, or other payment obligation by objecting to such sale, Royalty, or
payment obligation, in writing, to the other party. (2) Thereafter, the CEO of
PA (or designee thereof) and the CEO of Licensee (or other designee) shall
negotiate, in good faith, to resolve the debate within thirty (30) days. If
these negotiations do not resolve the dispute, then the parties shall enter into
binding arbitration as described in Section 21, unless otherwise agreed by the
parties in writing; and judgment upon the arbitration award may be entered in
any court having jurisdiction. Each party shall bear its own costs in any such
arbitration.

4. PRELIMINARY PHASE LICENSE, CONSTRUCTION AND OPERATION OF PRELIMINARY PHASE

4.1 Design Documents and Preliminary Phase Fee. PA shall provide a Preliminary
Data Package as required to allow the construction of the Preliminary Phase.
**REDACTED**

4.2 Preliminary Unit. During the Preliminary Phase, Licensee shall construct the
Preliminary Unit to test and demonstrate the growth and harvesting aspects of
the Licensed Technology. Licensee’s planning, construction and operation of the
Preliminary Unit shall also be in accordance with those same terms that are
applicable for the planning, construction and operation of the Unit or any Unit
Increment as described in Section 5 below.

4.3 Preliminary Phase License.

4.3.1 Preliminary Phase License Grant. Subject to the payment of the Preliminary
Phase Fee and to the other terms and conditions in this Agreement, PA grants to
Licensee, a non-exclusive, non-transferable, limited license to use the Licensed
Technology for the limited purpose of planning, constructing and operating the
Preliminary Unit within the Territory during the Preliminary Term in the
Field-of-Use for an initial Licensee implementation of the Licensed Technology
to grow and harvest micro-crops of lemna.

4.3.2 Preliminary Phase License Restrictions. Notwithstanding the foregoing, the
limited Preliminary Phase License specifically excludes any right and license
for Licensee to use the Preliminary Unit or the Licensed Technology to produce
any Licensed Products for commercial sale. The rights and licenses

 

8



--------------------------------------------------------------------------------

for Phase I and II granted pursuant to Section 5 below do not take effect until
and are contingent upon PA’s receipt of the License Fees and Turnkey Cost from
Licensee and after the completion of the Preliminary Phase. All rights not
expressly granted by PA in this Preliminary Phase License are reserved to PA.

4.4 Capital Expenditures for Preliminary Unit. Notwithstanding the foregoing,
the parties agree that the total cost to Licensee for all capital expenditures
incurred for the construction of the Preliminary Unit (excluding Licensee’s
payment of the Preliminary Phase Fee, any unanticipated Government fees, permit
fees and site costs) shall not exceed **REDACTED** unless Licensee, at its
election, expands the scope of the Preliminary Phase.

4.5 Planning and Approval of Preliminary Unit. After receiving PA’s approval of
the plans and techniques to be implemented, Licensee shall, at its sole cost and
expense, promptly adapt the Preliminary Unit FEED package to the specific site
selected by Licensee and commence to use commercially reasonable efforts to
proceed with the planning and permitting of the Preliminary Unit within the
Territory as described in this Agreement. Licensee shall submit its detailed
plans, construction drawings and cost estimates to PA for its review and
approval prior to committing to or proceeding with site development or
construction of the Preliminary Unit. Without limiting the generality of the
foregoing, Licensee shall provide, at its sole cost and expense, any and all
necessary land, labor, contracting, materials, equipment, hardware, fixtures,
machinery, permits, governmental approvals and authorizations, and any and all
other goods and services necessary for or connected with the design, planning,
construction and operation of the Preliminary Unit.

4.6 Return of PA System and Licensed Technology Upon Termination of Preliminary
Phase. Upon the expiration of the Preliminary Phase, the site upon which the
Preliminary Unit is located and all improvements thereon apart from and which do
not embody the proprietary technology, Licensed Technology or any Intellectual
Property of PA shall remain property of Licensee. If the Licensee does not
proceed to Phase I in accordance with the provisions of this Agreement for any
reason or for no reason, the Preliminary Data Package, the PA System and any
Licensed Technology or PA proprietary information that has been made available
in conjunction with the Preliminary Unit shall be returned to PA and shall
remain its exclusive property.

4.7 PA Documents and Information. During the entire Term of the Agreement, PA
shall provide documents and other information reasonably available to it and in
its possession which relate to the Licensed Technology and/or the PA System for
the planning, construction, and operation of relevant phases of the Unit that
are reasonably requested by Licensee, and which PA determines to be reasonably
necessary or useful, in its sole and absolute discretion, to the planning,
construction, and operation of the Licensed Technology. PA shall at its expense
assemble a team to provide support and guidance (as deemed reasonably necessary
by PA after consulting with Licensee) to Licensee during each phase, consisting
of: (i) biologist(s) to provide on-site instruction on and monitoring of
inoculation, lemna growth and the harvesting thereof; and (ii) personnel to
provide construction oversight of each phase and to manage the operation

 

9



--------------------------------------------------------------------------------

thereof. PA reserves the right to update the materials provided to Licensee to
optimize the planning, construction or operation of each phase, as may be
desirable to consider Unit location, site specific conditions, and other matters
that PA, in its reasonable discretion, considers relevant to each phase or
portion thereof.

4.8 Third Party Contractors and Contracts. Licensee shall have the right to
construct and operate the Preliminary Unit and the Unit for Phase I and II by
contracting with third parties within the Territory, to assist in the planning,
construction, and operation of the Preliminary Unit and the Unit under Phase I
and Phase II Units (any such agreements, “Contractor Agreements”). However, for
any such Contractor Agreements, Licensee shall: (i) first obtain PA’s written
consent to enter into the Contractor Agreement; (ii) receive appropriate, in
PA’s reasonable discretion, supervision of, control of, and quality assurances
by such third parties; (iii) obtain such third parties’ agreements to be bound
in writing in a manner sufficient, in PA’s reasonable discretion, to protect any
and all rights of PA, including without limitation PA’s rights in and to the
Licensed Technology, the PA System, any Improvements and all other intellectual
or proprietary property of PA, or which may otherwise arise hereunder; (iv) not
otherwise exceed the scope of the license set forth in Section 4.3 and
(v) include, in PA’s sole and absolute discretion and direction, a clause naming
PA as a third-party beneficiary, or providing some other form of contractual
protection which would allow PA to directly enforce any breach of any such
agreement. Licensee shall be liable for any and all breaches or violations of
this Agreement and any Contractor Agreements by any such third parties.

5. PHASE I & II – LICENSE, CONSTRUCTION AND OPERATION OF THE PA SYSTEM IN THE
UNIT.

5.1 Phase I Payments and Budget.

5.1.1 Licensee shall make the payments for the Preliminary Phase as outlined in
Section 3.1.

5.1.2 Phase I and II Location. No later than March 15, 2012, Licensee shall
select and identify to PA a location where it proposes to construct the Unit
within the Territory. PA shall review the suitability and feasibility of the
site and, after appropriate study and in its reasonable discretion, shall notify
Licensee if such site is approved. Licensee shall not commence construction of
Phase I without PA’s approval.

5.1.3 Phase I Budget and Turnkey Payment by Licensee. PA will construct the
first Unit Increment at the site approved in Section 5.1.2 on a Turnkey Basis.
Licensee will pay a Turnkey Cost equaling **REDACTED** for engineering,
procurement and construction of Phase I (referred to as the “Phase I Budget”).
PA shall bill Licensee for the Turnkey Cost on a progress basis as the Phase I
facility is completed. PA will submit invoices to Licensee once Phase I is begun
and will continue progress billing of the Turnkey Cost as cost are incurred, up
to the amount of the Phase I Budget.

 

10



--------------------------------------------------------------------------------

Such invoices will be supported by appropriate documentation of the extent of
work completed, costs incurred and other relevant details. For avoidance of
doubt, Phase I Budget shall not include the cost of land acquisition, permitting
or other governmental approvals, utilities or site preparation (i.e., as a
level, buildable site) and infrastructure (including water, electricity or other
utilities at the site.)

5.1.4 License Turnover Package. Prior to the commencement of operations of Phase
I and contingent on receipt of full payment of the License Fees and Turnkey
Cost, PA will provide Licensee with the “License Turnover Package” as more fully
detailed in Exhibit D.

5.2 Phase I and II License.

5.2.1 Phase I and II License Grant. Subject to the parties agreement to proceed
to Phase I and payment of the License Fees specified in Section 3.1, PA shall
grant to Licensee a royalty-bearing license, commencing on the Phase I Start
Date, to use the Licensed Technology for Phase I and II to plan, construct and
operate the Unit and sell Licensed Products in the Territory during the License
Term in the Field-of-Use.

**REDACTED**

5.2.3 PA Software License. The Licensee shall be granted a limited,
non-exclusive license to use the PA Software required to control, monitor and
operate the PA System during the License Term so long as Licensee is not in
default under this Agreement and any PA Software license terms or restrictions.
Licensee agrees to cooperate with PA in executing any separate software
licensing agreement that may be required (e.g., related to the use of software
licensed by PA from a third party) but shall not be responsible for any
additional cost(s) as a result.

5.3 Licensee Responsibility for Costs for the Unit. Except as may be expressly
described in this Agreement, Licensee shall pay the cost and expense of any and
all necessary land, labor, contracting, materials, equipment, hardware,
fixtures, machinery, permits, governmental approvals and authorizations, and any
and all other goods and services necessary for or connected with the design,
planning, construction and operation of the Unit and all portions thereof. As a
means of assisting Licensee in assuring that each Unit Increment is properly
constructed to operate in an efficient manner, PA will provide cost and
purchasing terms for materials and equipment required for construction of each
portion of the Unit and, upon Licensee approval, shall facilitate the
procurement of such items. Once construction of the Unit, or any portion
thereof, is completed, Licensee shall, at its sole cost and expense, use
commercially reasonable efforts to operate the Unit to generate and maximize Net
Sales.

 

11



--------------------------------------------------------------------------------

5.4 Commencement and PA Approval for Construction of Phase II of the Unit. No
later than fifteen (15) days after Licensee’s receipt of the Licensee Turnover
Package from PA, Licensee shall, at its sole cost and expense, commence to use
commercially reasonable efforts to proceed with the planning and the
construction of Phase II of the Unit. Licensee shall not commence construction
on the Unit, Unit Increment or any portion thereof until PA has given its
approval for the commencement of construction. PA may exercise its approval in
its reasonable discretion but shall unreasonably condition, withhold, or delay
its permission. No later than sixty (60) days prior to the date on which the
Licensee intends to commence construction on any Unit Increment, Licensee shall
submit to PA for review and approval final copies of all architectural,
engineering, and construction plans, diagrams, agreements, tables, drawings,
designs, with respect to the planning and construction of any such Unit
Increment, and any other documents related thereto which may be requested by PA.
Conditioned upon receipt of these preceding required items, PA shall provide
such approval, rejection or approval within thirty (30) days from receipt of
such plan, diagram, table, drawing, design or document.

5.5 PA Involvement During Construction of the Unit. During the construction of
the Unit or any portion thereof, Licensee will allow PA’s personnel access to
all construction and manufacturing sites and facilities associated with the Unit
or any portion thereof. Licensee will take reasonable direction from PA and will
cooperate with PA’s construction manager in the construction of the Unit or any
portion thereof. Licensee shall obtain PA’s written consent (which consent may
be withheld or conditioned in PA’s sole and absolute discretion) prior to making
any Design Change.

5.6 PA Assistance in Planning, Construction and Operation of the Unit.

5.6.1 PA Construction Oversight. PA shall provide a PA construction manager to
oversee the planning and construction of the PA System, Preliminary Unit and
Unit. In addition, once Unit Increments are completed and commence operation, PA
will provide an operations manager to assure compliance with the PA System
technical and operational requirements and standards. Licensee will cooperate
with and take reasonable direction from the PA construction and operations
managers with respect to the planning, construction and operation of the PA
System, Preliminary Unit and Unit for conformance and compliance with the PA
technical and operational standards and policies. In particular, Licensee agrees
that the PA operations manager will direct the procurement and delivery into the
bio-reactors of the growth nutrients with the objectives of minimizing operating
cost and maximizing harvested micro-crops.

5.6.2 PA Documents and Information. PA shall provide documents and information
and other reasonably available information in its possession that relates to the
Licensed Technology and/or PA System for the Unit or the planning, construction,
and operation of the Unit or any portion thereof. PA shall provide such
documents and information as reasonably requested by the Licensee and which PA
determines to be reasonably necessary or useful, in its sole and absolute
discretion, to the planning, construction, and operation of the Unit or any
portion thereof.

 

12



--------------------------------------------------------------------------------

5.6.3 PA Technical Support During Phase II, so long as Licensee has not
defaulted under this Agreement, PA shall, at its expense, assemble a science and
engineering team of its personnel who are necessary (as reasonably determined by
PA) to provide technical assistance to Licensee in the planning, construction,
and operation of the Unit or any portion thereof. The science and engineering
team may be located at Licensee’s facilities or the Unit build-out site. PA may
provide such services through one or more of its affiliates, including without
limitation, a company based in the Territory. In the event that Licensee
requires services beyond those in this Agreement (that is, after the Unit has
been constructed and is fully operational), PA and Licensee will enter into a
Service Agreement based on PA’s standard services terms, conditions and rates.
The scope of the Services Agreement may generally include on-going engineering
and commercial service and support as reasonably needed during the operation of
the Unit or any portion thereof in order for the Unit to function in a
commercially and economically viable manner.

5.6.4 PA Business Development Assistance PA shall also in good faith use
commercially reasonable efforts to provide reasonable assistance to Licensee
with respect to: (i) Licensee’s efforts to secure investors for the purpose of
constructing the Unit, (ii) gaining any approvals from the Chilean government
necessary for Licensee to plan, construct, and operate the Unit or any portion
thereof, (iii) any initiatives undertaken with the United States government
necessary for Licensee to construct the Unit or any portion thereof, and
(iv) establishing off-take agreements for Licensee for the protein, fuel, and
combustion markets. The undertakings described above are not to be treated as
conditions to any of Licensee’s obligations hereunder.

5.7 Construction Completion and Certification. Construction of the Unit or any
portion thereof, (beyond Phase I provided on the Turnkey Basis) shall not be
deemed complete hereunder until PA inspects and “Certifies” the Unit or any
portion thereof. As used herein, “Certifies” or “Certified” shall mean that,
after inspection, and any testing deemed necessary by PA, PA has determined, in
PA’s reasonable discretion the following: (i) that the Unit or a portion thereof
has been properly constructed; (ii) that the Licensed Technology has been
properly incorporated and implemented into the Unit or portion thereof; and
(iii) that the Unit or portion thereof is otherwise capable of operating
according to PA’s customary performance parameters for the Unit. PA will provide
written certification evidence to Licensee of the Unit or any portion thereof
that PA Certifies. Notwithstanding anything contained herein to the contrary,
Licensee shall not begin commercial operations of the Unit or any portion
thereof, or otherwise operate the Unit or any portion thereof with the intent of
producing any Licensed Products, until the Unit or any portion thereof has been
Certified by PA.

 

13



--------------------------------------------------------------------------------

5.8 Licensee Responsibility for Approvals. Licensee shall use commercially
reasonable efforts to themselves or cause others to prepare and file all
necessary applications to obtain all necessary permits, approvals, consents, or
other authorizations for the construction and operation of the Unit or any
portion thereof and the sale of Licensed Products. Such applications and
approvals shall be in the name of Licensee and obtained from any necessary
governmental authorities in the Territory or where Licensee intends to use or
sell the Licensed Products. Licensee shall use its commercially reasonable
efforts in the performance of any investigation, testing, and solicitation of
government approvals pertaining to the use of the Licensed Technology.

5.9 Licensee Capitalization. Licensee represents and warrants that, as of the
Effective Date, and at all times thereafter, it has adequate capitalization to
perform its obligations under this Agreement. Throughout the Term of this
Agreement, Licensee shall, upon the request of PA, provide evidence satisfactory
to PA that it is adequately capitalized pursuant to the terms hereof.

6. SUBLICENSES

Licensee shall not, and shall not have any right to sublicense the Licensed
Technology or any rights granted hereunder except as may be expressly authorized
herein.

7. PA SYSTEM INTELLECTUAL PROPERTY RIGHTS

7.1 PA Retained Ownership of PA System, Licensed Technology and Intellectual
Property Rights. PA owns and shall own any and all right, title and interest in
and to the Licensed Technology, the PA System, and any Improvements regardless
of whether developed by PA or Licensee, and regardless of whether developed
prior to or after the Effective Date.

7.2 Improvements. Licensee shall not attempt to create, devise, make,
reverse-engineer or discover any Improvements, or otherwise attempt to modify,
alter, or change the Licensed Technology or the PA System, without the prior
express written consent of PA. After the Effective Date and throughout the Term,
Licensee and its Affiliates shall promptly disclose to PA all inventions,
technical data, information, and materials relating to the Licensed Technology
or the PA System that could reasonably be considered Improvements and Licensee
shall inform PA in writing of such Improvements, including therewith a complete
description of such Improvement and all supporting research, data, or other
information concerning such Improvement. Licessee agrees and does hereby assign
to PA all right, title and interest in such Improvements and all related
Intellectual Property.

7.3 PA Control of Intellectual Property Protection and Enforcement. PA shall
have the exclusive right, power, and authority to control, in all respects and
in its sole and absolute discretion, the preparation, filing, prosecution,
maintenance, defense and enforcement of any and all United States and foreign
patent applications and other intellectual property connected with the Licensed
Technology, the PA System, and any Improvements.

 

14



--------------------------------------------------------------------------------

7.4 Licensee Further Assurances and Cooperation.

7.4.1 Licensee shall, and shall cause each of its Affiliates, employees and
agents to cooperate with PA and to take all actions and to execute, acknowledge,
and deliver all instruments or agreements reasonably requested by PA, for the
perfection, maintenance, protection, enforcement and/or defense of PA’s rights
with respect to the PA System, Licensed Technology or related intellectual
property rights and any Improvements.

7.4.2 Licensee shall inform PA promptly in writing, and in any event no later
than three (3) Business Days after the date on which Licensee learned, or should
have learned, of any alleged infringement by any other person or entity of the
Licensed Technology, the PA System, or any Improvement which comes to its
attention and of any available evidence thereof. Licensee shall reasonably
cooperate with PA and take all reasonable steps to protect and enforce PA’s
rights in and to the Licensed Technology, the PA System, and any Improvements.
Licensee shall cooperate in all reasonable respects with PA in any infringement
action instituted by or against PA related to the Licensed Technology, the PA
System, or any Improvements. Licensee agrees, to the extent reasonably possible,
to have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like.

7.4.3 Licensee shall cooperate in all reasonable respects, with PA in any
infringement action instituted by or against a party related to the Licensed
Technology, PA System, or any Improvement. Licensee agrees to the extent
reasonably possible, to have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.

8. CONFIDENTIALITY

8.1 Each party undertakes, from the Effective Date and for a period of ten
(10) years following the termination of this Agreement (except for any
information related to the trade secrets of the other party, in which case such
period shall continue indefinitely), to hold in strict confidence and not to use
or disclose to any other person or entity, or to use for any purpose other than
to perform its obligations pursuant to this Agreement, any confidential or
proprietary information, knowledge, trade secrets, know how, materials or data
(the “Confidential Information”) received from the other party. Each party may
only disclose to its own employees the other party’s Confidential Information on
a need to know basis to the extent necessary in order to allow the receiving
party to perform its obligations hereunder. Each party shall ensure that any of
such party’s employees who receive any Confidential Information of the other
party are bound by non-disclosure and use obligations at least as stringent and
restrictive as those contained herein. It is expressly agreed that any
information which is related to or connected with any aspect of the Licensed
Technology (including without limitation any trade secrets or know how) shall be
deemed Confidential Information of PA under this Agreement. The obligation under
this Section 8.1 shall not apply to information which:

 

15



--------------------------------------------------------------------------------

8.1.1 is known to the receiving party prior to its receipt by the receiving
party, without violating any confidentiality obligation, and can be so proven by
written records; or

8.1.2 is received at any time by the receiving party in good faith from another
person or entity lawfully in possession of it and having the right to disclose
the same, and can be so proven by written records; or

8.1.3 is as of the date of receipt by the receiving party in the public domain
or subsequently enters the public domain other than by reason of acts or
omissions of the employees or agents of the receiving party which acts or
omissions have not been consented to by the other party, and can be so proven by
written records;

8.1.4 is independently developed by or on behalf of the receiving party without
resort to the other party’s Confidential Information as can be shown by
reasonable documentary evidence.

8.2 PA and Licensee may disclose Confidential Information to the extent required
by applicable law, provided that the party required to make such disclosure
cooperates with the other party’s efforts to limit such disclosure and notifies
such other party upon receipt of any order or request for such disclosure.

8.3 Licensee may disclose Confidential Information to its current and
prospective investors, lenders, managers, and others that are expected to assume
a significant role in the PA System that is the subject of this Agreement only
under the condition that Licensee will maintain strict control over the
dissemination of such information and will require such recipients of
Confidential Information to be bound equally as described in this Section 8. If
the parties receiving Confidential Information from Licensee choose not to take
the intended role in the PA System or otherwise cease to be involved with
Licensee, Licensee will take commercially reasonable steps to ensure that such
parties return or destroy any Confidential Information that may be in their
possession.

9. REPORTS; AUDIT RIGHTS

9.1 Progress Reports. Licensee shall submit to PA a progress report describing
the material planning and construction activities with respect to the
Preliminary Unit, the Unit or any portion thereof during such immediately
preceding quarter. Licensee will submit such reports during the Term during the
planning and construction of the Unit or any portion thereof and prior to the
time in which PA certifies the Unit or any portion thereof. These reports will
be submitted no later than ten (10) days after each month following the
Effective Date. The progress reports submitted under this Section 9.1 shall
include, but not be limited to, the following topics:

 

  •  

summary of work completed;

 

  •  

summary of work in progress;

 

16



--------------------------------------------------------------------------------

  •  

summary of any contracts or agreements entered into with respect to the Unit or
any portion thereof;

 

  •  

current schedule of anticipated events or milestones; and

 

  •  

a summary of resources (dollar value) spent in the reporting period.

In addition, Licensee shall provide all other information related to or
connected with the planning or construction of the Unit or any portion thereof
which PA requests. Licensee shall submit all reports due to PA in English. All
such progress reports shall be true, accurate, clear and complete in all
respects, and shall contain no misleading information.

9.2 Royalty Report. Licensee shall provide a royalty report with each payment
pursuant to Sections 3.2 and 3.4, during the Term of this Agreement (including
the last day of any month following the expiration date of this Agreement). The
report shall detail: (i) all royalties and other revenue owed to PA hereunder
with an itemization of the source of such revenue (e.g., whether due to sales of
products (including model numbers), or other commercial partners, etc.),
(ii) gross and Net Sales on all Licensed Products sold, (iii) other information
reasonably requested by PA. If no payment is due for any period, Licensee shall
still provide a report and indicate that no payment is due.

9.3 License Records. Licensee shall keep accurate records in accordance with the
International Financial Reporting Standards and in sufficient detail including
reporting of Net Sales and all appropriate deductions claimed, to enable the
Royalty and other payments due to PA under this Agreement to be determined. Upon
the request of PA, Licensee shall permit a designated PA representative and an
independent certified public accountant selected by PA to inspect and copy those
records of Licensee. Licensee will provide such accountant access during regular
business hours and upon reasonable notice to Licensee. Licensee shall provide
access to such records as may be necessary or desirable to verify the accuracy
of the reports given pursuant to this Agreement. Should the audit reveal an
underpayment discrepancy of five (5%) or more between any payment reported and
any payment actually due to PA, Licensee shall pay all fees and expenses
incurred in conducting the audit; otherwise PA shall pay the fees and expenses
incurred in conducting the audit and inspection. Underpayment discrepancies
shall be paid promptly by Licensee to PA and overpayment discrepancies shall be
credited to Licensee’s account in connection with the next subsequent payment of
royalties.

10. WARRANTY AND INDEMNIFICATION

10.1 PA hereby represents and warrants, as of the date hereof, as follows:

10.1.1 Except as disclosed on Exhibit “B”, PA owns the Licensed Technology and
to the best of PA’s knowledge, the Licensed Technology does not infringe or
violate any third party intellectual property rights and no third party has
infringed upon PA’s rights in the Licensed Technology.

 

17



--------------------------------------------------------------------------------

10.1.2 PA has the right, power, and authority to enter into this Agreement, that
the Agreement has been duly executed and delivered, that the Agreement is legal,
valid, and binding according to its terms, and that the Agreement does not
contravene any other agreement to which PA is a party or its governing documents
(including without limitation its Certificate of Organization and Amended and
Restated Limited Liability Company Agreement).

10.1.3 To the best of PA’s knowledge, the technical description in Exhibit “A”
contains no false statements of a material fact.

10.1.4 There is no action, suit, claim, investigation or proceeding pending, or
to the best of PA’s knowledge, threatened against, by or affecting PA or the
Licensed Technology which, if adversely decided, might adversely affect PA’s
ability to enter into this Agreement, PA’s performance of its obligations
hereunder, or Licensee’s use and sublicensing of the Licensed Technology. As of
the Effective Date, PA further represents and warrants that it does not know of
any basis for any such action.

10.1.5 There is no existing pattern or repetition of licensee complaints
regarding the Licensed Technology, including performance issues, that would
indicate a material defect in the Licensed Technology or PA System.

10.1.6 Each of PA’s employees or permitted contractors assigned to perform any
services hereunder, including engineering and/or support services, has the
proper skills, training, and professional background to perform such services,
such services will be performed in a competent and professional manner.

10.1.7 PA can, and will, perform its obligations hereunder without violating any
applicable government law, regulation, or rule.

10.2 Licensee hereby represents and warrants as follows:

10.2.1 Licensee has the right, power, and authority to enter into this
Agreement, that the Agreement has been duly executed and delivered, that the
Agreement is legal, valid, and binding according to its terms, and that the
Agreement does not contravene any other agreement to which Licensee is a party
or its governing documents (including without limitation any certificate of
organization or operating agreement).

10.2.2 Licensee can, and will, perform its obligations hereunder without
violating any applicable government law, regulation, or rule.

10.2.3 Licensee has all resources (including, without limitation, financial,
engineering, and technical resources) which may be necessary to perform its
obligations under this Agreement.

10.2.4 Licensee will use the Licensed Technology exclusively as granted and
provided in Section 4 above during the Preliminary Phase and exclusively for the
production of Licensed Products during its exercise of the licenses granted and
provided it in Section 5 above.

 

18



--------------------------------------------------------------------------------

10.2.5 The representations and warranties under this Section 10.2 shall survive
termination of this Agreement.

10.2.6 Licensee has made its own independent decision to enter into this
Agreement based solely on Licensee’s own independent due diligence and not based
on any other factors.

10.3 Except for a breach of the representation and warranty set forth in
Section 10.1.1 above with respect to PA’s knowledge of any potential
infringement of the Licensed Technology, neither PA, any PA Affiliate, nor any
of their respective directors, officers, employees or agents (individually and
collectively “PA Party” and “PA Parties”) shall have any liability or obligation
in respect of any infringement of any patent or other right of third parties due
to Licensee’s activities under the license granted hereby, unless Licensee’s
infringement of any patent right is made under the direct, express, instruction
of PA.

10.4 Licensee Assumption of Risk for Operation of the Unit. Licensee assumes all
risk as to performance or disposition of Licensed Products or the operation of
the Unit including any product liability claims brought by unrelated third
parties. Other than as may be described in this Agreement, no PA Party assumes
any responsibilities to produce, use, sell or otherwise dispose of Licensed
Products. All warranties provided by PA under this Agreement in connection with
the Licensed Technology or the PA System shall automatically become null and
void in the event of any Improvement or Design Change not approved by PA is made
or caused by Licensee.

10.5 LIMITATIONS OF LIABILITY.

NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY, IN NO EVENT SHALL ANY PA PARTY
BE RESPONSIBLE OR LIABLE FOR ANY SPECIAL, PUNITIVE, INCIDENTAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES OR LOSSES, INCLUDING, WITHOUT LIMITATION, LOSSES OF USE,
PROFITS, BUSINESS, PRODUCTIVITY, REVENUE, REPUTATION OR FINANCING (INCLUDING,
WITHOUT LIMITATION, CLAIMS BY THIRD PARTIES FOR WHICH A DUTY TO INDEMNIFY AND
HOLD HARMLESS EXISTS HEREUNDER) OR OTHER ECONOMIC LOSS OR DAMAGE WITH RESPECT TO
THIS AGREEMENT, THE LICENSED TECHNOLOGY, THE PA SYSTEM, OR OTHERWISE, REGARDLESS
OF ANY LEGAL THEORY, WHETHER ARISING IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, EXCEPT IN CASES OF GROSS NEGLIGENCE
OR INTENTIONAL MALFEASANCE. THE LIMITATIONS ON LIABILITY CONTAINED IN THIS
SECTION 10.6 WILL APPLY EVEN THOUGH ONE OR MORE PA PARTIES MAY HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGE.

 

19



--------------------------------------------------------------------------------

10.6 Notwithstanding anything to the contrary contained in this Agreement and to
the maximum extent permissible by law, PA’s total aggregate liability (arising
out of or in connection with but not limited to any breach of contract,
negligence, tort, liquidated damages, specific performance, termination,
cancellation including, the repayment of the contract price, fundamental breach,
breach of warranties, misrepresentation, nonperformance, non-payment, or any
other) whether based in contract, in tort, in equity, on statute, at law or on
any other theory of law, shall not exceed the amount of any payments of
licensing fees actually received by PA from Licensee hereunder. Licensee
acknowledges that to the extent any remedies are provided in this agreement,
such remedies shall be exclusive and in lieu of all other remedies available to
licensee at law, in contract, in tort, in statute or in equity or in any other
theory of laws.

10.7 Licensee Indemnity. Licensee hereby agrees to indemnify, defend, save and
hold each and all PA Parties harmless from and against any and all claims,
demands, or actions (“Claims”) asserted by any other person or entity alleging
or seeking recovery or other relief for any liability, cost, fee, expense, loss,
or damage arising or resulting from the use of Licensed Technology or Licensed
Products by Licensee, its customers, end-users, Affiliates, agents, employees,
directors, officers (collectively “Agents”), or their Agents, however the same
may arise; provided, however, that the foregoing obligations shall not apply to
any Claims arising out of Licensee’s use of the Licensed Technology under the
direct, express instruction of PA or a PA Party, or any Claims arising out of or
connected with the gross negligence or intentional misconduct of PA. Licensee
further hereby agrees to indemnify, defend, save and hold PA and each and all PA
Parties harmless from and against any and all liabilities, costs, fees,
expenses, losses, or damages arising from or connected with Licensee’s material
breach or violation of any representation, warranty, obligation or other
covenant contained herein. Licensee shall not, and shall require that its
Affiliates make any statements, representations or warranties whatsoever to any
person or entity, or accept any liabilities or responsibilities whatsoever from
any person or entity that, as to any PA Party, are inconsistent with any
disclaimer or limitation included in Section 10.

10.8 PA Indemnity. PA hereby agrees to indemnify, defend, save and hold Licensee
harmless from and against any and all liabilities, costs, fees, expenses,
losses, or damages arising from PA’s intentional and material breach or
violation of any material representation, warranty, obligation or other covenant
contained herein.

10.9 Disclaimer of Warranties.

10.9.1 THE FOLLOWING SHALL NOT BE CONSTRUED AS A WAIVER BY LICENSEE OF, OR AN
EXCUSE FOR, ANY NON-PERFORMANCE OR BREACH BY PA OF ANY OF PA’S REPRESENTATIONS,
WARRANTIES, AND OBLIGATIONS EXPRESSLY PROVIDED OR MADE UNDER THIS AGREEMENT OR
IN THE SUPPORT AND SERVICES AGREEMENT. EXCEPT AS MAY BE EXPRESSLY SET FORTH
ABOVE, OR ELSEWHERE IN THIS AGREEMENT OR IN THE SERVICES AND SUPPORT AGREEMENT,
NO PA PARTY MAKES ANY

 

20



--------------------------------------------------------------------------------

REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, REGARDING THE LICENSED
TECHNOLOGY, THE PA SYSTEM OR THE USE OR PERFORMANCE THEREOF. ALL PA PARTIES
SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE (EXCEPT FOR THE APPLICATION OF THE LICENSED TECHNOLOGY FOR
THE PURPOSE OF GROWING BIOMASS (I.E., LEMNA) OR NON-INFRINGEMENT WITH RESPECT TO
THE LICENSED TECHNOLOGY, THE PA SYSTEM, ANY SUBJECT MATTER HEREUNDER, OR THE USE
OR PERFORMANCE THEREOF.

10.9.2 WITH RESPECT TO PA’S PERFORMANCE OF THE SERVICES AND PROVIDING THE
LICENSEE TURNOVER PACKAGE AND PHASE I ON A TURNKEY BASIS, PA REPRESENTS AND
WARRANTS ONLY THAT THE SERVICES WILL BE PERFORMED, AND THE LICENSEE TURNOVER
PACKAGE AND PHASE I SERVICES WILL BE PROVIDED, IN GOOD FAITH USING COMMERCIALLY
REASONABLE EFFORTS. OTHER THAN THE FOREGOING, THERE ARE NO EXPRESS OR IMPLIED
WARRANTIES OR REPRESENTATIONS GIVEN OR MADE BY PA HEREUNDER, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OR REPRESENTATIONS GIVEN WITH RESPECT TO THE SERVICES,
THE LICENSEE TURNOVER PACKAGE, PHASE I SERVICES OR ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF THIRD
PARTY RIGHTS. PA HEREBY EXPRESSLY DISCLAIMS ANY AND ALL SUCH WARRANTIES AND
REPRESENTATIONS. WITHOUT LIMITING THE FOREGOING, WITH RESPECT TO ANY ITEMS OF
EQUIPMENT OR HARDWARE PROCURED TO OPERATE THE UNIT, ANY AND ALL WARRANTIES WITH
RESPECT TO SUCH EQUIPMENT OR HARDWARE WILL BE PROVIDED DIRECTLY BY THE
MANUFACTURER OF SUCH EQUIPMENT OR HARDWARE.

11. COMMUNICATION

Any and all notices and communications shall be made in writing and in English.
Any payment, notice, or other communication shall be sufficiently made and
deemed given on the date of delivery if hand-delivered, couriered, or sent via
Federal Express, UPS, or DHL to the party, or on the date five (5) Business Days
after it is sent to the party by mail, international first class postage prepaid
(followed up by fax and electronic mail on the same day it is delivered),
addressed to the party at its address set forth or to such other address as it
shall be designated by written notice to the other party as follows:

 

21



--------------------------------------------------------------------------------

In the case of PA:

PA LLC

1901 South Harbor City Boulevard

Suite 300

Melbourne, Florida 32901

U.S.A.

Fax: +1 321 723 7047

Attn: Chief Executive Officer

In the case of Licensee:

Asesorias e Inversiones Quilicura S.A.

Avenida del Parque 4680

Office 201

Huechuraba, Santiago

Republic of Chile

Fax:

Attn.: Mr. Andres de Carcer

12. ASSIGNMENTS

Except as set forth in this Agreement, the agreement and any rights, interests,
or obligations shall not be assignable or assigned by either party (or
transferred by operation of law) without the prior written consent of the other
party, which will not be unreasonably conditioned, withheld, or delayed.
Notwithstanding the foregoing, the parties agree that at any time, PA may assign
its rights and obligations hereunder to any Affiliate of PA, and Licensee may
assign its rights and obligations hereunder to any Affiliate of Licensee.

13. TERM AND TERMINATION

13.1 Term of the Agreement. The Agreement shall be effective as November 10,
2010 and shall continue for the later of 20 years or the termination of the
License Term. The Term shall include the Preliminary Term and the License Term.
If not sooner terminated as provided or permitted herein or extended by mutual
agreement in writing, this Agreement shall automatically terminate upon
expiration of the License Term.

13.2 Failure by PA or Licensee to comply with any of the material terms
contained in this Agreement shall entitle the other party to give to such
defaulting party written notice requiring it to cure the default. If the default
is not cured within sixty (60) days after the receipt of the notice of a
non-payment default, or twenty (20) days after the receipt of the notice of a
payment default, the notifying party shall be entitled (without prejudice to any
of its other rights conferred on it by this Agreement or applicable law) to
terminate this Agreement by giving notice to take effect immediately upon
receipt by the party in default. The right of either party to terminate this
Agreement shall not be affected in any way by its waiver of, or failure to take
action with respect to, any previous

 

22



--------------------------------------------------------------------------------

default. In the event that Licensee fails to timely make any payment under
Section 3 hereinabove by the due date, PA at its sole discretion may consent to
a deferral of such payment, provided that such late payment shall accrue
interest at the rate of eighteen percent (18%) per annum. Notwithstanding
anything stated to the contrary herein, in the event that Licensee fails to
timely make any payment under Section 3 hereinabove by the due date on more than
two (2) occasions during the Term, the twenty (20) day cure period described
above with respect to such payments shall be reduced to ten (10) days.

13.3 This Agreement shall automatically and immediately terminate if:
(i) Licensee voluntarily or involuntarily enters a judicial or other process
that can expected to result in its liquidation; (ii) Licensee is declared
insolvent by a court of competent jurisdiction; (iii) either party ceases to
continue material business operations, (iv) if Licensee otherwise unwinds or
dissolves its business.

13.4 Notwithstanding the foregoing Sections, PA may terminate this Agreement by
written notice at any time “for-cause”. As used herein, “for-cause” shall mean
the following: (a) fraud or misrepresentation by Licensee with respect to
entering into and/or in the performance this License Agreement (including
without limitation, the representations and warranties contained in
Section 10.2); (b) any change in the information contained in Sections 22 or 24
or violation of the covenants or obligations contained therein; (c) PA becomes
aware of circumstances that give it reason to believe that Licensee has engaged
in illegal conduct (under any applicable law) or unethical business practices;
(d) Licensee, or any of its owners, directors, officers, agents or employees
have become the target of an investigation or prosecution by any government
authority for alleged corruption or fraud; (e) Licensee assigns or sublicenses,
or attempts to assign or sublicense, this Agreement or any of the Licensed
Technology in violation of Sections 4 or 5 hereof, or (f) Licensee breaches any
of its obligations contained in Section 3 of this License Agreement.

13.5 Upon termination of this Agreement for any reason, Licensee shall
immediately deliver or cause to be delivered to PA all Confidential Information,
whether held by it or by its contractors, consultants, investors or any other
party to whom such material may have been transferred, all Licensed Technology,
and all data or information related to the Licensed Technology or the PA System.
Licensee shall also do whatever is necessary to provide PA, or PA’s designee,
full, unconditional, and unrestricted access to, and use of, all such data
including any related master file. Upon termination of this Agreement, Licensee
shall no longer have the right to use the Licensed Technology, the PA System or
the Unit.

13.6 Notwithstanding the foregoing, in the event that PA terminates this
Agreement under Section 13.2 above, such termination shall be only a partial
termination and this Agreement will continue with respect to any Unit Increment
already Certified; provided, however, that (i) Licensee continue to be bound by
any and all terms, conditions, and obligations of this Agreement with respect to
such Unit Increments (including, without limitation, all reporting and payment
obligations hereunder), (ii) the license granted hereunder to operate such Unit
Increments shall remain non-exclusive, and (iii) in the event of any further
breach, violation, or non-compliance of such terms, conditions, or obligations,
PA may immediately terminate this Agreement with respect to such Unit Increments
by written notice to Licensee.

 

23



--------------------------------------------------------------------------------

14. RIGHTS AND OBLIGATIONS FOLLOWING TERMINATION

14.1 Termination of this Agreement, by expiration or otherwise for any reason,
shall not terminate (i) PA’s right to receive all payments and royalties due and
accrued and unpaid on the effective date of the termination, and (ii) the rights
and obligations set forth in Sections 3 (related to License Fees and Royalties
due and payable), 4.6, 7, 8, 9, and 10.

14.2 Following any termination of this Agreement, by expiration or otherwise
(other than termination by PA pursuant to Section 13.4 hereof), Licensee may
sell for a six (6) month period after termination, in accordance with the terms
of this Agreement, any Licensed Product which was in process of manufacture or
finished on the effective date of the termination. With respect to these sales,
Licensee shall continue to be bound by all of its obligations under this
Agreement, including without limitation all reporting and payment obligations
hereunder.

15. INSURANCE

Where reasonably available under commercial terms, Licensee agrees to maintain
the following minimum insurance coverage during the Term of this Agreement:

15.1 Commercial general liability insurance, with a broad form general liability
endorsement, with contractual liability included, against claims for bodily
injury, death or property damage in connection with its operations contemplated
by this Agreement at levels consistent with applicable law and prudent business
judgment. If such coverage is on a “claims made” basis rather than an
“occurrence” basis, Licensee shall continue coverage, whether by tail coverage
or otherwise, for a period of not less than two years following expiration of
this Agreement.

15.2 Licensee shall acquire worker’s compensation insurance, employer liability
insurance, and automobile liability coverage at levels consistent with
applicable law and prudent business judgment, and shall acquire any other
insurance which may be required by applicable law. Licensee shall also acquire
casualty insurance, and such other form of insurance, as may be necessary to
protect any completed Unit Increment or Unit against sudden and/or unforeseen
events or disasters (including without limitation any Force Majeure Events as
defined below) at levels consistent with applicable law and prudent business
judgment.

15.3 The coverage will not be invalidated due to any act or omission on the part
of any PA Party. Licensee shall provide certificates of insurance showing
required coverages to PA.

15.4 Licensee’s coverage obligation shall include, without limitation, the acts
and omissions of Licensee and its directors, officers, employees and agents and:

 

24



--------------------------------------------------------------------------------

15.4.1 The insurance policy must require the insurer to notify PA in writing at
least thirty (30) days prior to any cancellation, alteration or nonrenewal.

15.4.2 If Licensee fails to carry and maintain the required insurance or to
deliver certificates of insurance, then Licensee will be in default under this
Agreement.

15.4.3 Upon request by PA, Licensee will provide PA with copies of all insurance
policies and endorsements.

15.4.4 All insurance required hereby shall be effected under policies issued by
responsible insurers authorized to do business within the Territory.

15.5 Licensee shall procure such other policies of insurance from time to time
as is reasonably requested by PA (such as Directors’ & Officers’ Insurance,
Products Liability Insurances, and Errors & Omissions Insurance).

15.6 With respect to the foregoing policies, all PA Parties shall be named
additional insureds under such liability policies.

15.7 PA is not liable for and is not required to perform services with respect
to problems caused by third party products or any PA System product that has
been altered or modified by anyone other than PA.

15.8 PA’s entire liability and Licensee’s exclusive remedy for damages from any
cause whatsoever arising under or connected with any services provided under
this Agreement, regardless of the form of action, whether in contract, warranty
(including any breach of warranty under Section 4 above), tort (including
negligence) or otherwise, shall be limited to direct damages in an amount not to
exceed the aggregate amount of any Licensing Fees that PA has actually received
under the Agreement and any Services Agreement, unless damages are sought by PA,
in which case amounts due under this Agreement but not yet paid by Licensee
shall be added.

16. FORCE MAJEURE

A party shall not be liable for failure to act or delay upon fulfillment of all
or part of this Agreement (other than for payments due hereunder to the other
party), or any breach of this Agreement which is caused by or due to acts of
nature, war, warlike condition, terrorism, revolution, fire, or flood (each, a
“Force Majeure Event”) during the duration of the Force Majeure Event; provided,
however, that if such failure to act or delay continues for longer than one
hundred eighty (180) days, then either party may otherwise terminate this
Agreement as provided herein. Notwithstanding the foregoing, in no event shall a
Force Majeure Event excuse performance under Section 6.

17. COOPERATION ON DISPUTES

Each party shall reasonably cooperate with the other party in regard to any
inquiry, dispute or controversy in which the other party may become involved and
of which the other party may have knowledge. Such cooperation shall include
disclosure of relevant documents and financial information, and interviews of
Licensee’s personnel. Such obligation shall continue after the expiration or
termination of this Agreement.

 

25



--------------------------------------------------------------------------------

18. LATE PAYMENTS

In the event royalty payments, re-billings or other amounts are not received by
PA when due, then, unless otherwise provided herein, Licensee shall pay to PA
interest charges at a rate of 12% per annum. Interest shall be compounded
monthly and calculated from the date payment was due until the date payment was
actually received by PA.

19. WAIVER

No waiver by either party to this Agreement of any breach or default of any of
the covenants or agreements set forth in this Agreement shall be deemed a waiver
as to any subsequent and/or similar breach or default.

20. FAILURE TO PERFORM

If it becomes necessary for either party to undertake legal action against the
other because of a failure of performance due under the terms of this Agreement,
then the prevailing party shall be entitled to reasonable attorney’s fees in
addition to costs and necessary disbursements.

21. GOVERNING LAWS; DISPUTES

21.1 THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
STATE AND FEDERAL LAWS WITHIN THE JURISDICTION OF THE STATE OF NEW YORK, without
regard to conflicts of laws principles. Any dispute or controversy arising out
of or connected with, or relief sought pursuant to, this Agreement shall be
finally settled by binding arbitration under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with said Rules. The venue of any such arbitration or other
proceeding entered into in connection herewith shall be the city of New York,
NY. Judgment upon any arbitration award may be entered in any court having
jurisdiction. The proceedings shall be conducted in the English language. Each
party shall bear its own costs in any arbitration hereunder. The official and
governing text of this Agreement shall be English.

21.2 Notwithstanding the foregoing, in the event of any actual or threatened
default in or breach of any of the terms, conditions and provisions of Sections
4, 5, 6, 7, 8 or 10 by Licensee, PA and its Affiliates shall have the right to
specific performance or injunctive relief in addition to any and all rights and
remedies at law or in equity, or hereunder, and all such rights and remedies
shall be cumulative. Licensee waives, to the greatest extent permissible, any
requirement that PA or its Affiliates post bond or other security as a
precondition to an injunction, whether temporary or permanent.

 

26



--------------------------------------------------------------------------------

22. GOVERNMENT REGULATIONS; ANTI-CORRUPTION

22.1 Licensee shall meet or exceed all regulatory standards implemented by any
applicable government for the design, construction, and operation of the Unit or
the Licensed Technology, and any production and sale of Licensed Products.
Licensee shall bear all costs and expenses associated with meeting regulatory
standards. Licensee shall comply fully with all other applicable laws, rules and
regulations, including without limitation the United States and any jurisdiction
in the Territory.

22.2 Licensee has represented and warranted to PA, and hereby reaffirms its
representation, that no Affiliate, director, employee, or direct or indirect
owner of Licensee, or any representative, consultant or agent of Licensee who
will be involved in Licensee’s performance of the License Agreement or the
project contemplated under that agreement, is a Government Official, political
party official or candidate, or a close family member or designee of such an
official or candidate. In the event that during the Term of this Agreement there
is a change in the information contained in this paragraph, Licensee agrees to
make immediate disclosure to PA. If, in PA’s reasonable discretion, such change
substantially detracts from or increases the risks related to its relationship
with Licensee, such changes will constitute grounds for “for-cause” termination
of this Agreement under Section 13.4. In addition, Licensee shall promptly
advise PA of any change in the financial or ownership interests in or management
of Licensee. If, in PA’s reasonable discretion, such changes substantially
detract from the expected economic returns to PA or increase the risks related
to its relationship with Licensee, such changes will constitute grounds for
termination of this Agreement.

22.3 Notwithstanding anything else in this Agreement to the contrary, Licensee
affirms that it, or its Affiliates, have not and will not, in connection with
the actions contemplated by this Agreement or in connection with any other
business involving PA, make, offer, promise, agree to make or authorize any
payment or transfer of anything of value, directly or indirectly to: (i) any
Government Official; (ii) any political party, party official or candidate;
(iii) any person while knowing or having reason to know that all or a portion of
the value will be offered, given or promised, directly or indirectly, to anyone
described in items (i) or (ii) above; (iv) any owner, director, employee,
representative or agent of any actual or potential customer of Licensee; (v) any
director, employee, representative or agent of PA or any of its affiliates; or
(vi) any other person or entity, if such payment or transfer would violate the
laws of the country in which made or the laws of the United States or the laws
of any other relevant jurisdiction. It is the intent of the parties that no
payments or transfers of value shall be made which have the purpose or effect of
public or commercial bribery, acceptance of or acquiescence in extortion,
kickbacks or other unlawful or improper means of obtaining business or any
improper advantage. This Section does not, however, prohibit the providing of
reasonable and customary meals and entertainment in the normal course of
business or the giving of business mementos of nominal value.

 

27



--------------------------------------------------------------------------------

23. FOREIGN GOVERNMENT APPROVAL OR REGISTRATION

If the law of any nation requires that this Agreement or any associated
transaction be either approved or registered with any governmental agency,
Licensee shall assume all legal obligations and costs to do so.

24. EXPORT CONTROL LAWS

Licensee shall use commercially reasonable efforts to ensure compliance with,
and shall observe and abide by, all applicable United States and foreign laws,
rules, and regulations with respect any transfer of Licensed Technology or the
PA System hereunder or any related technical data from the United States and/or
into foreign countries. The regulations, laws and rules include, without
limitation, the International Traffic in Arms Regulations (ITAR), the Export
Administration Regulations, and any applicable rules or regulations promulgated
by the United States Commerce Department or Treasury Department. No later than
ten (10) days prior to exporting any Licensed Technology or any part of the PA
System, or any related technical data, from the United States, or importing any
Licensed Technology or any part of the PA System, or any related technical data,
into any foreign country, Licensee shall provide evidence satisfactory to PA, in
its reasonable discretion, that the Licensee may make such transfer in
compliance with, and without violating, any such applicable laws, rules, or
regulations.

25. MISCELLANEOUS

25.1 No amendment or modification of this Agreement shall be valid or binding
upon the parties unless made in writing and signed by each party. There are no
third-party beneficiaries to this Agreement. The Original License is incorporate
into and replaced by this Agreement. The Agreement embodies the entire
understanding of the parties and shall supersede and replace the Original
License, all previous communications, representations, or undertakings, whether
verbal or written, between the parties relating to its subject matter, including
but not limited to any term sheet, letter of intent, memorandum of
understanding, or similar document related hereto.

25.2 Other than as may be specifically stated herein, Licensee shall have no
right to use the name or other designation of PA in connection with any sale or
promotion of Licensed Products without the express written consent of PA.
Licensee shall be entitled to identify the source, but not the content, of the
Licensed Technology in a factual manner.

25.3 If any provision of this Agreement shall be held to be invalid, illegal, or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired; provided that the
essential benefits to the parties hereunder remain intact.

25.4 The headings of the sections are inserted for convenience of reference
only, and are not intended to influence the interpretation of this Agreement.

 

28



--------------------------------------------------------------------------------

25.5 Licensee agrees that the employees, consultants, and agents of Licensee
will not for any purpose be considered employees, consultants, or agents of any
PA Party and that Licensee assumes full responsibility for the actions of such
parties while performing services under and taking actions contemplated by this
Agreement, and shall be solely responsible for their supervision, daily
direction and control, payment of salary (including withholding income taxes and
social security), worker’s compensation and disability benefits. PA agrees that
the employees, consultants, and agents of PA will not for any purpose be
considered employees, consultants, or agents of Licensee and that PA assumes
full responsibility for the actions of such parties while performing services
under and taking actions contemplated by this Agreement, and shall be solely
responsible for their supervision, daily direction and control, payment of
salary (including withholding income taxes and social security), worker’s
compensation and disability benefits.

25.6 Nothing herein shall prohibit or limit either party’s right to injunctive
relief in connection with this Agreement or any dispute arising in connection
with the relationship contemplated hereby.

25.7 No party shall issue any press release or make any public statement
regarding the terms of this Agreement, unless required by applicable laws or
regulations, including, without limitation, any filings as required by
applicable securities laws or the United States Securities and Exchange
Commission. Neither party shall make reference to the other in a press release
or any other written statement connected with public media in connection with
this Agreement, except with the prior written approval of the other party, which
shall not be unreasonably withheld. The parties shall not use, nor permit to be
used by any other person or entity, the name of any other party, nor any
adaptation thereof, or the name of any other party’s employees in any
advertising, promotional or sales literature or for any other purpose without
the prior written permission of the other party.

25.8 This Agreement may be executed in counterparts, and by facsimile or
electronic transmission.

[SIGNATURES ON PAGE TO FOLLOW]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused these presents to be
executed in manner and form sufficient to bind it as of the day and year first
above written.

 

Witnesses:     Asesorias e Inversiones Quilicura S.A., a corporation organized
and existing under the laws of Chile By:           Name:                 By:  
/s/ Andres De Carcer       Name:   Andres De Carcer       Title:   President

 

   

PA LLC, a Delaware limited liability company f/k/a PetroAlgae, LLC

By:   /s/ James P. Dietz       Name:   James P. Dietz                     By:  
/s/ Anthony Tiarks       Name:   Anthony Tiarks       Title:   CEO

Signature Page to License Agreement

 

30



--------------------------------------------------------------------------------

List of Exhibits

to License Agreement

 

Exhibit “A”: Technical Description of Licensed Technology

 

Exhibit “B”: Licensed Patents and Intellectual Property

 

Exhibit “C”: Description of PA Software

 

Exhibit “D”: License Turnover Package

 

31



--------------------------------------------------------------------------------

EXHIBIT “A”

TO LICENSE AGREEMENT

Technical Description

To be provided after receipt by PA of Preliminary Phase Fee

 

32



--------------------------------------------------------------------------------

EXHIBIT “B”

TO LICENSE AGREEMENT

Licensed Patents and Intellectual Property

PA Intellectual Property

Trademarks

**REDACTED**

 

33



--------------------------------------------------------------------------------

EXHIBIT “C”

TO LICENSE AGREEMENT

Description of PA Software

The PA System (the System) utilizes a custom suite of software (PA Software
Suite) (the PA Software) for the optimization of the bioreactor conditions,
delivery of the required bioreactor inputs, control of the individual systems
components, operation of the harvest system, operation of the dewatering
systems, operation of the drying systems, operation of the processing and
refining systems, weather station, collection of data, data analysis and
reporting of the items identified in the data tables and certain other
functionality to enable the operation of the System in accordance with the
stated system specifications and stated operational functionality and resulting
stated throughput and financial characteristics. The PA Software also includes
the basic ability to report and account for the System throughput. Operation of
the PA System without the current version of the PA Software is not recommended
and may violate PA licensing agreements and result in the voiding of PA’s
warrantee responsibilities under the licenses. The System is configured and
optimized for each specific organism and strain or combination of strains. The
System is likewise configured, adjusted and parameterized for the specific local
conditions including all sunlight, weather related, water quality and other site
specific parameters.

 

34



--------------------------------------------------------------------------------

EXHIBIT “D”

LICENSE TURNOVER PACKAGE.

The License Turnover Package shall consist of the following components:

3.1.1 Master License Unit Design Package, for a Unit, built on a “generic” piece
of flat land, which will consist of four major sections: (a) a process
narrative; (b) an engineering design package (which shall include, without
limitation, general arrangement site layout plans for each production module
corresponding to the current build-out phase of the Unit, process flow diagrams,
piping & instrumentation diagrams, power & electrical system diagrams, control
system design); (c) a bill of materials and capital expenditures estimate
(including equipment lists and construction cost estimates); and (d) an
operating expense estimate. This Master License Unit Design Package will be
provided by PA to serve as the starting point and master reference which
Licensee’s chosen engineering firm, after approval of such firm by PA, will use
to develop a site-specific design taking into account the specific requirements
of Licensee’s particular location, land plot sizes, topography, etc.

3.1.2 Information Management and Technology Information, to contain information
reasonably necessary (in PA’s reasonable discretion) for Licensee to interact
with and operate the Unit, which may include, without limitation, information on
the following: (a) network configuration; (b) system user interface;
(c) security system; (d) process control system; (e) growth management system;
(f) production operations system; (g) analytical data system; and (h) reporting
system. This part of the Licensee Turnover Package may include information on
other components which PA may choose to add in its reasonable discretion.

3.1.3 System Operator Guide, for a Unit, to contain information reasonably
necessary, useful or helpful, in PA’s reasonable discretion, for Licensee to
operate the Unit. The System Operator Guide will include, without limitation,
the following information: (a) operator narratives; (b) lemna pond startup and
inoculation standard operating procedure (“SOP”); (c) harvest SOP,
(d) processing equipment SOP; (e) raw material inventory management SOP;
(f) equipment maintenance and repair SOP; and (g) instructions for when and how
to contact PA for assistance. All SOPs may be modified after the date hereof by
PA in its sole discretion, and may include additional information on other
components of the Unit which PA may choose to add in its sole discretion.

3.1.4 Quality Control, including all recommended procedures and testing required
to control and confirm product quality.

 

35



--------------------------------------------------------------------------------

3.1.5 System Human Resource Management Guide, which will be a suggested guide
for effectively providing personnel to manage and operate the Unit as PA has
determined in its reasonable discretion, and will consist of, without
limitation: (a) system human resource management overview; (b) facility
organizational chart; (c) facility staffing plans; and (d) facility job
descriptions.

3.1.6 Unit Advanced Planning Library, which will consist of information which
may be necessary, useful or helpful, in PA’s reasonable discretion, for Licensee
to plan, construct and/or operate the Unit. The Unit Advanced Planning Library
will include, without limitation, the following: (a) site qualification
checklist; (b) tentative construction and startup schedule; (c) recommended
surveys list; (d) analyses list; (e) Unit economic model; and (f) Unit strategic
plan summary. The Unit Advanced Planning Library may be modified after the date
hereof by PA in its sole discretion, and may include additional information
which PA may choose to add in its sole discretion.

 

36